                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

TRAVIS LANIER WILLIAMS,

       Plaintiff,                                     Case No. 3:19-cv-233

vs.

WRIGHT-PATT CREDIT UNION,                             District Judge Walter H. Rice
                                                      Magistrate Judge Michael J. Newman
      Defendant.
______________________________________________________________________________

  REPORT AND RECOMMENDATION1 THAT: (1) PLAINTIFF’S COMPLAINT BE
  DISMISSED WITHOUT PREJUDICE; AND (2) THIS CASE BE TERMINATED ON
                            THE COURT’S DOCKET
______________________________________________________________________________

       This civil case is before the Court for a sua sponte review -- pursuant to 28 U.S.C.     §

1915(e)(2) -- of the complaint filed by pro se Plaintiff Travis Lanier Williams. Plaintiff filed a

motion for leave to proceed in forma pauperis (“IFP”) (doc. 1), which the Court granted (doc. 2).

The Court, however, held service of the complaint pending a review under § 1915(e)(2). Id. It is

appropriate for the Court to conduct this review sua sponte prior to issuance of process “so as to

spare prospective defendants the inconvenience and expense of answering such complaints.”

Neitzke v. Williams, 490 U.S. 319, 324 (1989).

                                                 I.

       In accordance with 28 U.S.C. §1915(e)(2), this Court must perform an initial review of the

instant action. McGore v. Wrigglesworth, 114 F.3d 601, 604-05 (6th Cir. 1997). Upon review,

the Court must dismiss any case it determines is “frivolous or malicious,” fails to state a claim




       1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
upon which relief can be granted, or seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B).

       A complaint should be dismissed as frivolous if it lacks an arguable basis in law or fact.

Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke, 490 U.S. at 325. A plaintiff sets forth no

arguable factual basis where the allegations asserted are “fantastic or delusional”; and presents no

arguable legal basis when advancing “indisputably meritless” legal theories, i.e., when the

defendant is immune from suit, or when the plaintiff claims a violation of a legal interest which

clearly does not exist. Neitzke, 490 U.S. at 327-28; Brown v. Bargery, 207 F.3d 863, 866 (6th Cir.

2000). Courts may also dismiss a complaint sua sponte for failure to state a claim upon which

relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       In conducting this initial review under § 1915, the Court accepts pro se Plaintiff’s

allegations as true and construes them liberally in his favor. See Donald v. Marshall, No. 84-3231,

1985 WL 13183, at *1 (6th Cir. Apr. 5, 1985) (stating that, “[w]hen considering a pro se action

for dismissal pursuant to 28 U.S.C. § 1915(d), the complaint should be liberally construed and the

allegations of the complaint must be taken as true and construed in favor of the plaintiff”).

However, while pro se pleadings are “to be liberally construed” and are “held to less stringent

standards than formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam), pro se plaintiffs must still satisfy basic pleading requirements. Wells v. Brown, 891

F.2d 591, 594 (6th Cir. 1989).

                                                II.

       From what the undersigned can understand and liberally construe from Plaintiff’s

allegations, Plaintiff opened -- or perhaps attempted to open -- a trust account with Wright-Patt

Credit Union on March 25, 2019. Doc. 1-4 at PageID 12. Thereafter, Plaintiff was to meet with



                                                 2
members of the Credit Union’s legal staff, but there was some difficulty in that regard. Id.

Although not clear, Plaintiff may have, thereafter, sought to withdraw funds from the Credit Union

and his request was refused. Id. Plaintiff now seeks an Order from the Court directing Wright-

Patt Credit Union to honor his request or pay him $200,000,000.00. Id. at PageID 8.

       “The bedrock principle of the federal judicial system is that federal courts are courts of

limited jurisdiction.” EBI-Detroit, Inc. v. City of Detroit, 279 F. App’x 340, 344 (6th Cir. 2008).

Because federal courts are courts of limited jurisdiction, courts must presume “that a cause lies

outside this limited jurisdiction, and the burden of establishing the contrary rests upon the party

asserting jurisdiction.” Farmer v. Fisher, 386 F. App’x 554, 556 (6th Cir. 2010) (citation omitted).

Thus, “[a] plaintiff in federal court has the burden of pleading sufficient facts to support the

existence of the court’s jurisdiction.” Vaughn v. Holiday Inn Cleveland Coliseum, 56 F. App’x

249, 250 (6th Cir. 2003).

       “Generally speaking, the Constitution and Congress have given federal courts authority to

hear a case only when the case raises a federal question or when diversity of citizenship exists

between the parties.” EBI-Detroit, Inc., 279 F. App’x at 344 (citing Caterpillar Inc. v. Williams,

482 U.S. 386, 392 (1987)); see also 28 U.S.C. § 1331 (“The district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States”); 28 U.S.C. § 1332(a)(1) (“The district courts shall have original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs, and is between -- citizens of different States”).

       Here, Plaintiff sets forth no allegations to show that this Court possesses diversity

jurisdiction over this action under 28 U.S.C. 1332(a)(1) and, in fact, both Plaintiff and Wright-Patt

Credit Union are alleged to be Ohio citizens. Doc. 1-2 at PageID 5-6. Instead, while Plaintiff’s



                                                  3
cause of action likely arises under Ohio law, he apparently seeks to invoke the Court’s federal

question jurisdiction by citing 12 U.S.C. §§ 1789, 1789a and 31 U.S.C. § 3327. However, none

of those statutory provisions appear to apply to this matter. Absent coherent factual allegations as

to how these federal statutory provisions apply to give this Court jurisdiction over what appear to

be state law claims, the undersigned cannot conclude that the Court possesses jurisdiction to

proceed in this matter. See doc. 1-2 at PageID 7.

                                                III.

        Accordingly, based on the foregoing, the undersigned RECOMMENDS that: (1)

Plaintiff’s complaint be DISMISSED WITHOUT PREJUDICE; and (2) this case be

TERMINATED on the Court’s docket. The Clerk is ORDERED to mail a copy of this Report

and Recommendation to the named Defendant.



Date:   August 26, 2019                                s/ Michael J. Newman
                                                       Michael J. Newman
                                                       United States Magistrate Judge




                                                 4
                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).



                                                5
